Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
The Allowable Subject Matter indicated for dependent claim 24 in the Office Action mailed on 07/15/2022 is included into the dependent claims 1, 9 and 17 in order to place the Applications in condition for Allowance. Additional search in accordance with AFCP did not bring references that alone or in combination constitute potential 102 or 103 rejections. Therefore, the Applications is placed in condition for Allowance.
ALLOWABLE CLAIMS 
Claims 1, 2, 6, 8-11, 13-15, 17, 18, 20-23 and 25-27 are allowed over the prior art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Allowable Subject Matter comes from the Office Action mailed on 07/15/2022, i.e.:
the closest prior art of record Lentini (US 2011/0230863), Beilinson (US 8,225,973). Koffroth (US 2005/0049661) and Ashton et al. (US 9,622,920) fail to teach, suggest or render obvious the gather disposed between two inelastic sections.
Lentini (US 2011/0230863) discloses most of claimed limitations except for the flexible closure of the claimed structure. Beilinson (US 8,225,973) remedies this deficiency.
Lentini in view of Beilinson are silent about the pouch material attached to the base panel around the pouch's whole perimeter. This deficiency is solved by the reference of Koffroth (US 2005/0049661).
Lentini in view of Beilinson and Koffroth are silent about the presence of an elastic gather. The reference of Ashton et al. (US 9,622,920) remedies this deficiency.
However, none of cited references teach or suggest the gather disposed between two inelastic sections.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217. The examiner can normally be reached 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILYA Y TREYGER/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781